DETAILED ACTION

This communication is in response to the Amendments and Arguments filed on 19 September 2021. Claims 1-19 are pending and have been examined. The Applicants’ amendment and remarks have been carefully considered, but are not persuasive. Hence, this Action has been made FINAL. 
All previous objections and rejections directed to the Applicant’s disclosure and claims not discussed in this Office Action have been withdrawn by the Examiner.


Response to Amendments and Arguments
The 112b rejection has been remedied and removed due to the amendment.
The Means Plus Function Interpretation has been removed due to the amendment.
The applicant’s arguments with respect to the art rejections of claim 1 have been carefully considered, but are moot in view of new grounds for rejection. The amendment which necessitates a new reference is “determining, by the processing unit, an absence of a searched key in the catalog in the second language; and dynamically generating, by the processing unit and upon determining the absence of the searched key, an updated catalog in the second language based on a singular translation of the catalog in the second language”. 
The examiner also finds that reference Richardson et al., applied to independent claim 16 of the non-final rejection, reads on the amendment “determining, by the processing unit, an absence of a searched key in the catalog in the second language; and dynamically generating, by the processing unit and upon determining the absence of the searched key, an updated catalog in the second language based on a singular translation of the catalog in the second language”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10229115, hereinafter referred to as Li et al., in view of US 20180039622, hereinafter referred to as Bihani et al.

Regarding claim 1 (currently amended), Li et al. discloses a method in a dynamic catalog translation system (DCTS) for internationalization of an application in a cloud environment (“According to various embodiments, the present invention provides a system and a method for creating an internationalized Web application which enables a developer to locate contents needing to be internationalized in a Web page easily without omission,” Li et al., col. 2, lines 20-25.), the method comprising: 

receiving, by a processing unit, a catalog in a first language from a developer device, wherein the catalog is associated with an application (“Next, in step S105, the collecting the collecting unit extracts contents to be translated which are selected by the developer from the Web page according to the information, i.e., the contents to be translated are separated from codes of the Web page, and stores the extracted contents to be translated. Preferably, the contents to be translated are saved in a property file (a first property file) for a corresponding language; for example, if the contents to be translated are Chinese contents, they can be stored in a property file named for example "properties.cn". Furthermore, location information indicating locations of the contents to be translated in the Web page is extracted from the collected information, and is stored in a location file associated with the property file,” Li et al., col. 5, lines 33-52. Here, a first language is Chinese. And, the developer device is the device on which the developer activates the browser for loading a webpage. Also, the webpage is interpreted as a catalog and the web application is interpreted as an application.); 

receiving, by the processing unit, a request for the catalog in a second language from a user device running the application (“Furthermore, the location information of the translated contents associated with the property files is also stored, so that when users in different locales open the Web page, the codes added into the Web page as described above render the browser to automatically select and load property files in corresponding languages according to the locales of the users, thereby presenting the Web page to users in their languages,” Li et al., col. 5, line 67 – col. 6, line 7. The user opening a webpage is an automatic request for the webpage/catalog to be received in the second language (i.e., language of the locale).); 

Furthermore, it is appreciated that the method and the system for creating an internationalized Web page of the present invention can also be applied to the internationalization of a dynamically generated Web page by the DOM process,” Li et al., col. 13, lines 19-23.), wherein the catalog is generated in a real-time or a near real-time of running the application at the user device (“It can be seen that, because the translator performs translation in place on the Web page and the translated contents are displayed on the Web page in real time, the translator can obtain enough context information during the translation to thereby improve the quality of translation, and can obtain an instant visual feedback to thereby avoid an undesired change of the layout of the Web page caused by a variation in text length,” Li et al., col. 7, lines 23-30.); and 

communicating, by the processing unit, the generated or the updated catalog in the second language to the user device (“As shown in FIG. 3, a tester opens the Web page by activating a browser in which the client according to the embodiment of the present invention is integrated, in step S310. The codes of the Web page are read in response to the activation operation, and a property file (assumed to be the second property file hereinafter) and a location file corresponding to a locale preset by the system or selected by the tester in the property file repository are read according to the locale, so that the translated Web page is loaded onto the browser which generates a DOM tree of the Web page automatically,” Li et al., col. 7, lines 53-63.).  

determining, by the processing unit, an absence of a searched key in the catalog in the second language; dynamically generating, by the processing unit and upon determining the absence of the searched key, an updated catalog in the second language based on a singular translation of the catalog in the second language.
Bihani et al. is cited to disclose determining, by the processing unit, an absence of a searched key in the catalog in the second language (“In step 605, leveraging module 540 determines whether a matching text element has been found for one or more of the elements of source text associated with electronic file 531. If yes, method 600 proceeds to step 611; if no, method 600 proceeds to step 621,” Bihani et al., para [0053].); and
dynamically generating, by the processing unit and upon determining the absence of the searched key, an updated catalog in the second language based on a singular translation of the catalog in the second language (“In step 626, leveraging module 540 updates translation database 550 with newly translated textual content. Specifically, leveraging module 540 updates translation database 550 to include each element of source text in leveraged translation job 541 that was not an exact, in-context match of an existing entry in translation database 550…As a result, as translation requests are completed by localization platform 500, translation database 550 is continuously updated with new origin language text elements 551 and corresponding target language text elements 552,” Bihani et al., para [0069].). Bihani et al. benefits Li et al. by leveraging previously translated content in the localization platform, thereby reducing the translation burden (Bihani et al., para [0003]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Li et al. with those of Bihani et al. to improve the internationalized web application of Li et al.
As to claim 8, system claim 8 and method claim 1 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 8 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Li et al., col. 8, lines 57-59 and col. 13, lines 24-41, teach and processor, CRM, and memory, respectively. 

Regarding claim 2 (Original), Li et al., as modified by Bihani et al., discloses the method as claimed in claim 1, wherein receiving the catalog in the first language comprises: 

identifying at least one message of the catalog (“Next, in step S105, the collecting unit reads the collected information from the translation resource repository, the collecting unit extracts contents to be translated which are selected by the developer from the Web page according to the information, i.e., the contents to be translated are separated from codes of the Web page, and stores the extracted contents to be translated,” Li et al., col. 5, lines 33-39.); 

determining the first language of the catalog based on the identified at least one message of the catalog (“…for example, if the contents to be translated are Chinese contents, they can be stored in a property file named for example "properties.cn",” Li et al., col. 5, lines 41-43. Clearly the first language (Chinese) is determined.); and 

for example, if the contents to be translated are Chinese contents, they can be stored in a property file named for example "properties.cn",” Li et al., col. 5, lines 41-43. Para [0026] of applicant’s specification states that publication of the catalog may correspond to publishing information associated with the application, such as an application language.).  
As to claim 10, system claim 10 and method claim 2 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 10 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Li et al., col. 8, lines 57-59 and col. 13, lines 24-41, teach and processor, CRM, and memory, respectively. 

Regarding claim 4 (Currently amended), Li et al., as modified by Bihani et al., discloses the method as claimed in claim 1, further comprises executing the application on the user device in the second language based on the generated or the updated catalog As shown in FIG. 3, a tester opens the Web page by activating a browser in which the client according to the embodiment of the present invention is integrated, in step S310. The codes of the Web page are read in response to the activation operation, and a property file (assumed to be the second property file hereinafter) and a location file corresponding to a locale preset by the system or selected by the tester in the property file repository are read according to the locale, so that the translated Web page is loaded onto the browser which generates a DOM tree of the Web page automatically,” Li et al., col. 7, lines 53-63.), thereby providing 
As to claim 12, system claim 12 and method claim 4 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Li et al., col. 8, lines 57-59 and col. 13, lines 24-41, teach and processor, CRM, and memory, respectively. 

Regarding claim 9 (Currently amended), Li et al., as modified by Bihani et al., discloses the dynamic catalog translation system as claimed in claim 8, wherein the processor-executable instructions, on execution, further causes the processor to: 

store the catalog in the first language received from the developer device (“In step S104, information related to the selected contents to be translated, such as a location, a type, a specific content, and the like of the content, is collected automatically in response to the direct selection performed by the developer through the marking in the contents which are identified as possibly needing to be translated, and the collected information is stored in a translation resource repository by invoking a locating service of the server. The collected information may be stored asynchronously in the translation resource repository by using the Asynchronous JavaScript and XML (Ajax) technology or other well-known technologies. The locating service is an interface for invoking the 

store the generated catalog or the updated catalog in the second language received from the processor (“Subsequently, in step S106, after a translator acquires the first property file using a conventional method, and translates the contents to be translated which are stored therein manually or by other well-known methods, for example machine translation, the translated contents thus obtained are stored. Preferably, the translated contents are saved in a property file (a second property file) for a corresponding language. For example, if the translated contents are English contents, the extracted translated contents may be saved in a property file named for example "properties.en". Then, the internationalization process for the Web page is terminated,” Li et al., col. 5, lines 53-62. The second language is English.).  

Claim 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10229115, hereinafter referred to as Li et al., in view of US 20180039622, hereinafter referred to as Bihani et al., and further in view of 20030084401, hereinafter referred to as Abel et al.

Regarding claim 3 (Original), Li et al., as modified by Bihani et al., discloses the method as claimed in claim 2, but not wherein determining the first language of the catalog comprises: 

identifying a key-value pair of least one message of the catalog; and




Abel et al. is cited to disclose identifying a key-value pair of least one message of the catalog (“FIG. 3 illustrates an exemplary data structure 90 of localization elements. Each localization element, such as localization elements 92 and 94, comprises a plurality of fields rather than a simple key-value pair,” Abel et al., para [0036]. This excerpt shows the use of multiple key-value pairs.), wherein the key-value pair comprises a key indicating a sign of the application and a value indicating a language type of the key (“For illustration, an exemplary Web page 110 in FIG. 4 has been localized for a client user within the French culture. Link 112 has been rendered with a localized text property value of "Concepteur" as provided by property value 102 in FIG. 3. Similarly, label 111 of FIG. 4 has been localized with a text property value of "SDK de Localisation" as provided by property value 100 in FIG. 3. Label 114 of FIG. 4 corresponds to property value 104 of FIG. 3. Dropdown list 116 shows a currently-selected property value of "FR," corresponding to property value 108 of FIG. 3,” Abel et al., para [0039]. And, “FIG. 5 is a flow diagram illustrating logic for defining localization elements for a Web application,” Abel et al., para [0040].); and 
determining the first language of the catalog based on the identified key-value pair (Abel et al., para [0039] and fig. 4.). Abel et al. benefits Li et al. by providing a culture attribute, sent from the user to the server from which the Web page is requested, is combined with each key to obtain culturally appropriate values for each property of each control instance rendered into the Web page ()Abel et al., para [0006]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Li et al. with those of Abel et al. to enhance the internationalized web application of Li et al.
As to claim 11, system claim 11 and method claim 3 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Li et al., col. 8, lines 57-59 and col. 13, lines 24-41, teach and processor, CRM, and memory, respectively. 

Claim 5-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10229115, hereinafter referred to as Li et al., in view of US 20180039622, hereinafter referred to as Bihani et al., and further in view of US 20190087415, hereinafter referred to as Scharnbacher. 

Regarding claim 5 (Original), Li et al., as modified by Bihani et al., discloses the method as claimed in claim 1, but not wherein dynamically generating the catalog in the second language comprises: 

transmitting the catalog in the first language to an application program interface (API) engine; transmitting the request for catalog in the second language to the API engine; and receiving the catalog in the second language translated by the API engine, in response to transmitting the catalog in the first language and the request for catalog in the second language.

In one embodiment, the application 102 is configured to send the one or more string collections to an application programming interface (API) 140 of the translation provider 120. The API 140 is designed to translate collections of distinct strings together as collection units. Through the API 140, the translation provider 120 receives input collections of strings for translation. The translation provider 120 is configured to consider each string collection unit as a group of separate strings to be translated together. A request for translation of a collection of separate strings as a collection unit may include, as parameters, at least the collection of separate strings and source and target languages for the translation,” Scharnbacher, para [0025].); 

transmitting the request for catalog in the second language to the API engine (“In one embodiment, the application 102 is configured to send the one or more string collections to an application programming interface (API) 140 of the translation provider 120. The API 140 is designed to translate collections of distinct strings together as collection units. Through the API 140, the translation provider 120 receives input collections of strings for translation. The translation provider 120 is configured to consider each string collection unit as a group of separate strings to be translated together. A request for translation of a collection of separate strings as a collection unit may include, as parameters, at least the collection of separate strings and source and target languages for the translation,” Scharnbacher, para [0025].); and 

Scharnbacher benefits Li et al. by providing additional information, such as translation context, thereby improving the translation (Scharnbacher, para [0002]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Li et al. with those of Scharnbacher to enhance the internationalized web application of Li et al.
As to claim 13, system claim 13 and method claim 5 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Li et al., col. 8, lines 57-59 and col. 13, lines 24-41, teach and processor, CRM, and memory, respectively. 

Regarding claim 6 (Original), Li et al., as modified by Bihani et al., discloses the method as claimed in claim 1, but not wherein dynamically generating the catalog in the second language comprises communicating with at least one other dynamic catalog translation system to synchronize pre-stored translated catalogs associated with the application, wherein the pre-stored translated catalogs comprise at least the catalog in the second language.

Scharnbacher is cited to disclose dynamically generating the catalog in the second language comprises communicating with at least one other dynamic catalog translation system to synchronize pre-stored translated catalogs associated with the application, At 240, a collection of strings in the target language, that is associated with the collection of strings in the source language and includes same cardinal number of strings as the collection of strings in the source language, is determined based on the determined collection of strings in the source language,” Scharnbacher, para [0031]. Also, see Scharnbacher figs. 1 and 2.). Scharnbacher benefits Abel et al. by providing additional information, such as translation context, thereby improving the translation (Scharnbacher, para [0002]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Abel et al. with those of Scharnbacher to enhance the internationalized web application of Abel et al.

As to claim 14, system claim 14 and method claim 6 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Li et al., col. 8, lines 57-59 and col. 13, lines 24-41, teach and processor, CRM, and memory, respectively. 

Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10229115, hereinafter referred to as Li et al., in view of US 20040260532, hereinafter referred to as Richardson et al. 

Regarding claim 7 (Currently amended), Li et al., as modified by Bihani et al., discloses the method as claimed in claim 1, wherein communicating the generated or the updated catalog in the second language to the user device comprises: 

transmitting the generated or the updated catalog in the second language to the user device (Li et al., col. 7, lines 53-63).

Li et al., though, does not disclose receiving [[an]] a further updated catalog in the second language from the user device, wherein the further updated catalog includes corrected translation of at least one message of the generated or the updated catalog in the second language; and updating a global catalog and corresponding global catalog version in the second language with the corrected translation of at least one message.  

Richardson et al. is cited to disclose receiving [[an]] a further updated catalog in the second language from the user device, wherein the further updated catalog includes corrected translation of at least one message of the generated or the updated catalog in the second language (“A corrected translation 306 and the original source document 302 are processed to create a collection of updated and assumedly accurate translation correspondences 308. This action is represented by block 334,” Richardson et al., para [0040].); and 

updating a global catalog and corresponding global catalog version in the second language with the corrected translation of at least one message (“In accordance with one embodiment, the updated translation correspondences 308 are placed into an updated database (or, if a statistical machine translation system is being used, they are reflected in an updated table of statistical parameters) which is sent back to the user together with the corrected, translated document. The updates are assimilated into the user's automatic machine translation system. The next time the user attempts to translate similar textual material 310, the system automatically produces a higher quality translation 312, based on the updates that were returned with previously corrected documents,” Richardson et al., para [0040]. Also, “System 520 operates in the same manner as system 500, however, automatic translation system 508 can potentially be accessed by multiple computing devices to accomplish automatic translation for one or more individual users 502. Accordingly, translation system 508 can be adapted and updated with training information associated with documents submitted by multiple users. The translation accuracy of translation system 508 will evolve to accommodate multiple users 502. This is particularly desirable when the multiple users have a common connection that might cause them to generate and translate documents within a single domain or area of subject matter (i.e., they work in the same industry, for the same company, etc.,” Richardson et al., para [0055]. This excerpt and fig. 5B shows how training data and corrected translation are used to update the translation system for multiple users (i.e., global).). Richardson et al. benefits Li et al. by providing review and correction of translations (Richardson et al., Abstract). Therefore, it would be obvious for one skilled in the art to combine the teachings of Li et al. with those of Richardson et al. to enhance the internationalized web application of Li et al.
As to claim 15, system claim 15 and method claim 7 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Li et al., col. 8, lines 57-59 and col. 13, lines 24-41, teach and processor, CRM, and memory, respectively. 

Claim 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030084401, hereinafter referred to as Abel et al., in view of US 20040260532, hereinafter referred to as Richardson et al. 

Regarding claim 16 (Currently amended), Abel et al. discloses a method for internationalization of an application in a cloud environment (Abel et al., para [0026]), the method comprising:

generating, by a developer device, an application and a catalog in a first language, wherein the catalog is associated with the application (“At a step 130, the Web designer assigns an initial neutral language value for each property. A neutral language value may be the designer's native language or other language the designer wishes to be the default or base language for a property. Alternate property values, such as translations into other languages, are provided at a later point in the process,” Abel et al., para [0041].); 
receiving, by a dynamic catalog translation system, the catalog in the first language from the developer device (“FIG. 7 is a flow diagram illustrating logical steps for customizing localization elements that reflect a chosen culture for a selected Web application. As indicated above, each property of a localization element is assigned a neutral language value. Customizing a localization element involves providing an alternate value for each property based on the selected criteria, such as the culture. Customizing may include manually entering alternate custom values, automatically converting the neutral values, or causing another operation to provide localized After selecting a Web application through a graphical user interface (GUI), a user of the GUI chooses, at a step 140, a culture for which the user will customize property values of the Web application. At a step 142, the user selects a link for customizing, which displays the localization elements of the Web application,” Abel et al., para [0047]. The user initially receives the web application in a first language prior to selecting localization elements.); 
receiving, by the dynamic catalog translation system, a request for the catalog in a second language from a user device running the application (“FIG. 9 is a flow diagram illustrating overview logic for localizing and rendering a requested server page to a client computer. At a step 160, the server receives a client request for a particular server page,” Abel et al., para [0052].); 

dynamically generating, by the dynamic catalog translation system, the catalog in the second language in response to the received request from the user, wherein the catalog is generated in a real-time or a near real-time of running the application at the user device (Abel et al., para [0052]-[0053] and fig. 9, steps 160-168.);  

15communicating, by the dynamic catalog translation system, the generated or the updated catalog in the second language to the user device (“At a step 170, the server sends the rendered page to the client and continues processing. At the client computer, a browser program, such as Microsoft Corporation's Internet Explorer.TM. executes the markup language of the page received from the server to display the Web page at the client computer. The displayed Web page will thus include the localization appropriate for the client,” Abel et al., para [0053].); and

executing, by the user device, the application in the second language based on the generated or the updated catalog (“At a step 170, the server sends the rendered page to the client and continues processing. At the client computer, a browser program, such as Microsoft Corporation's Internet Explorer.TM. executes the markup language of the page received from the server to display the Web page at the client computer. The displayed Web page will thus include the localization appropriate for the client,” Abel et al., para [0053].).

Abel et al., though, does not disclose determining, by the dynamic catalog translation system, an absence of a searched key in the catalog in the second language; determining, by a user of the user device, a wrong translation of at least one message of the generated or the updated catalog in the second language when running the application in the second language; determining, by a user of the user device, a wrong translation of at least one message of the generated or the updated catalog in the second language when running the application in the second language; updating, by the user device, a corrected translation of at least one message of the generated or the updated catalog; communicating, by the user device, the corrected translation of at least one message of the generated or the updated catalog to the dynamic catalog translation system; and updating, by the dynamic catalog translation system, a global catalog in the second language with the corrected translation of at least one message.
Richardson et al. is cited to disclose determining, by the dynamic catalog translation system, an absence of a searched key in the catalog in the second language (“The source document 302 and an automatically generated translation 304 are transmitted to a reliable modification source (i.e., a human translator) for review and correction. This action is represented by block 332…A corrected translation 306 and the original source document 302 are processed to create a collection of updated and assumedly accurate translation correspondences 308. This action is represented by block 334,” Richardson [0039]-[0040].); 
dynamically generating, by the dynamic catalog translation system and upon determining the absence of the searched key, an updated catalog in the second language based on a singular translation of the catalog in the second language (“The source document 302 and an automatically generated translation 304 are transmitted to a reliable modification source (i.e., a human translator) for review and correction. This action is represented by block 332…A corrected translation 306 and the original source document 302 are processed to create a collection of updated and assumedly accurate translation correspondences 308. This action is represented by block 334,” Richardson [0039]-[0040].);
determining, by a user of the user device, a wrong translation of at least one message of the generated or the updated catalog in the second language when running the application in the second language (“FIG. 4 is a flow chart illustrating how the confidence metric is incorporated into the described self-customizing machine translation system. In accordance with block 402, the user obtains an automatic translation of a source document. The document includes noted confidence metric information that pertains to the document in its entirety and/or one or more individual portions thereof. In accordance with block 404, the user selects for post-editing one or These portions are transferred to a reliable modification source (i.e., a human translation) for correction. The corrected portions are processed with the original source document to create a collection of updated and assumedly accurate translation correspondences,” Richardson et al., para [0044].); 

updating, by the user device, a corrected translation of at least one message of the generated or the updated catalog (“FIG. 4 is a flow chart illustrating how the confidence metric is incorporated into the described self-customizing machine translation system. In accordance with block 402, the user obtains an automatic translation of a source document. The document includes noted confidence metric information that pertains to the document in its entirety and/or one or more individual portions thereof. In accordance with block 404, the user selects for post-editing one or more portions having a low confidence rating. These portions are transferred to a reliable modification source (i.e., a human translation) for correction. The corrected portions are processed with the original source document to create a collection of updated and assumedly accurate translation correspondences,” Richardson et al., para [0044].); 

communicating, by the user device, the corrected translation of at least one message of the generated or the updated catalog to the dynamic catalog translation system (“In accordance with block 406, the updated translation correspondences are sent back to the user together with the corrected, translated portions (or the corrected, translated document in its entirety). In accordance with block 408, the updates are assimilated into the user's automatic machine translation system. The next time the user attempts to translate similar textual material, their automatic machine translation system will produce a higher quality translation,” Richardson et al., para [0045].); and 

updating, by the dynamic catalog translation system, a global catalog in the second language with the corrected translation of at least one message (“In accordance with one embodiment, the updated translation correspondences 308 are placed into an updated database (or, if a statistical machine translation system is being used, they are reflected in an updated table of statistical parameters) which is sent back to the user together with the corrected, translated document. The updates are assimilated into the user's automatic machine translation system. The next time the user attempts to translate similar textual material 310, the system automatically produces a higher quality translation 312, based on the updates that were returned with previously corrected documents,” Richardson et al., para [0040]. Also, “System 520 operates in the same manner as system 500, however, automatic translation system 508 can potentially be accessed by multiple computing devices to accomplish automatic translation for one or more individual users 502. Accordingly, translation system 508 can be adapted and updated with training information associated with documents submitted by multiple users. The translation accuracy of translation system 508 will evolve to accommodate multiple users 502. This is particularly desirable when the multiple users have a common connection that might cause them to generate and translate documents within a single domain or area of subject matter (i.e., they work in the same industry, for the same company, etc.,” Richardson et al., para [0055]. This excerpt and fig. 5B shows how training data and corrected translation are used to update the translation system for multiple users (i.e., global).). Richardson et al. benefits Abel et al. by providing review and correction of translations (Richardson et al., Abstract). Therefore, it would be obvious for one skilled in the art to combine the teachings of Abel et al. with those of Richardson et al. to enhance the internationalized web application of Abel et al.


Regarding claim 19 (Original), Abel et al., as modified by Richardson et al., discloses the method as claimed in claim 16, wherein receiving, by a dynamic catalog translation system, the catalog in the first language comprises:  

16identifying at least one message of the catalog (“FIG. 3 illustrates an exemplary data structure 90 of localization elements. Each localization element, such as localization elements 92 and 94, comprises a plurality of fields rather than a simple key-value pair,” Abel et al., para [0036]. This excerpt shows the use of multiple key-value pairs.), wherein the at least one message is associated with a key-value pair indicating a sign of the application and a language type of the application (“For illustration, an exemplary Web page 110 in FIG. 4 has been localized for a client user within the French culture. Link 112 has been rendered with a localized text property value of "Concepteur" as provided by property value 102 in FIG. 3. Similarly, label 111 of FIG. 4 has been localized with a text property value of "SDK de Localisation" as provided by property value 100 in FIG. 3. Label 114 of FIG. 4 corresponds to property value 104 of FIG. 3. Dropdown list 116 shows a currently-selected property value of "FR," corresponding to property value 108 of FIG. 3,” Abel et al., para [0039]. And, “FIG. 5 is a flow diagram illustrating logic for defining localization elements for a Web application,” Abel et al., para [0040].); 

At a step 130, the Web designer assigns an initial neutral language value for each property. A neutral language value may be the designer's native language or other language the designer wishes to be the default or base language for a property. Alternate property values, such as translations into other languages, are provided at a later point in the process,” Abel et al., para [0041]. And, “FIG. 7 is a flow diagram illustrating logical steps for customizing localization elements that reflect a chosen culture for a selected Web application. As indicated above, each property of a localization element is assigned a neutral language value. Customizing a localization element involves providing an alternate value for each property based on the selected criteria, such as the culture. Customizing may include manually entering alternate custom values, automatically converting the neutral values, or causing another operation to provide localized alternate values. After selecting a Web application through a graphical user interface (GUI), a user of the GUI chooses, at a step 140, a culture for which the user will customize property values of the Web application. At a step 142, the user selects a link for customizing, which displays the localization elements of the Web application,” Abel et al., para [0047]. The user initially receives the web application in a first language prior to selecting localization elements.); and 

publishing the catalog in the determined first language (Abel et al., para [0047]).


Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030084401, hereinafter referred to as Abel et al., in view of US 20040260532, . 

Regarding claim 17 (Original), Abel et al., as modified by Richardson et al., discloses the method as claimed in claim 16, but not wherein dynamically generating the catalog in the second language comprises communicating with at least one other dynamic catalog translation system to synchronize pre-stored translated catalogs associated with the application, wherein the pre-stored translated catalogs comprise at least the catalog in the second language.  

Scharnbacher is cited to disclose dynamically generating the catalog in the second language comprises communicating with at least one other dynamic catalog translation system to synchronize pre-stored translated catalogs associated with the application, wherein the pre-stored translated catalogs comprise at least the catalog in the second language (“At 240, a collection of strings in the target language, that is associated with the collection of strings in the source language and includes same cardinal number of strings as the collection of strings in the source language, is determined based on the determined collection of strings in the source language,” Scharnbacher, para [0031]. Also, see Scharnbacher figs. 1 and 2.). Scharnbacher benefits Abel et al. by providing additional information, such as translation context, thereby improving the translation (Scharnbacher, para [0002]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Abel et al. with those of Scharnbacher to enhance the internationalized web application of Abel et al.

claim 18 (Original), Abel et al., as modified by Richardson et al., discloses the method as claimed in claim 16, but not wherein dynamically generating the catalog in the second language comprises: 

transmitting the catalog in the first language to an application program interface (API) engine; transmitting the request for catalog in the second language to the API engine; and receiving the catalog in the second language translated by the API engine, in response to transmitting the catalog in the first language and the request for catalog in the second language. 

Scharnbacher is cited to disclose transmitting the catalog in the first language to an application program interface (API) engine (“In one embodiment, the application 102 is configured to send the one or more string collections to an application programming interface (API) 140 of the translation provider 120. The API 140 is designed to translate collections of distinct strings together as collection units. Through the API 140, the translation provider 120 receives input collections of strings for translation. The translation provider 120 is configured to consider each string collection unit as a group of separate strings to be translated together. A request for translation of a collection of separate strings as a collection unit may include, as parameters, at least the collection of separate strings and source and target languages for the translation,” Scharnbacher, para [0025].); 

transmitting the request for catalog in the second language to the API engine (“In one embodiment, the application 102 is configured to send the one or more string collections to an application programming interface (API) 140 of the translation provider 120. The API 140 is designed to translate collections of distinct strings together as collection units. Through the API 140, the translation provider 120 receives input collections of strings for translation. The translation provider 120 is configured to consider each string collection unit as a group of separate strings to be translated together. A request for translation of a collection of separate strings as a collection unit may include, as parameters, at least the collection of separate strings and source and target languages for the translation,” Scharnbacher, para [0025].); and 

receiving the catalog in the second language translated by the API engine, in response to transmitting the catalog in the first language and the request for catalog in the second language (Scharnbacher, para [0025] and fig. 1(120).). Scharnbacher benefits Li et al. by providing additional information, such as translation context, thereby improving the translation (Scharnbacher, para [0002]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Li et al. with those of Scharnbacher to enhance the internationalized web application of Li et al.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure and is listed in form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656